     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 1 of 32




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION




                                                  CASE NO. 4:20-cv-02021

RISING EAGLE CAPITAL GROUP LLC et
al.,




  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS COUNTS
   II AND III OF PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR LACK
                    OF SUBJECT MATTER JURISDICTION
       Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 2 of 32




                                          TABLE OF CONTENTS

                                                                                                                Page No.

I.      STATEMENT OF THE ISSUES ........................................................................... 1

II.     INTRODUCTION .................................................................................................. 1

III.    PROCEDURAL AND FACTUAL BACKGROUND ........................................... 4

IV.     STANDARD OF REVIEW UNDER RULE 12(b)(1) ........................................... 5

V.      ARGUMENT ......................................................................................................... 7

        A.       In AAPC, the Supreme Court invalidated the government-debt
                 exception, leaving the rest of the robocalling prohibition intact. ................ 8

        B.       The TCPA’s ban on robocalls remains intact............................................ 10

        C.       The preservation of a statute’s enforceability to past
                 violations has repeatedly been upheld by the Supreme Court .................. 12

        D.       A majority of courts have held that the severance of the
                 government-debt exception preserves liability for
                 robocalls placed after the 2015 amendment .............................................. 16

        E.       This Court should not adopt the flawed reasoning of
                 three district courts that misconstrued AAPC ............................................ 19

        F.       Plaintiffs do not dispute that the government-debt exception
                 in 47 U.S.C. § 227(b)(1)(B) is unconstitutional under the
                 rationale in AAPC, and the correct remedy is to sever the
                 offending language and preserve liability for the alleged violations ........ 24

VI.     CONCLUSION .................................................................................................... 25




                                                             i
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 3 of 32




       Plaintiffs, the States of Arkansas, Indiana, Michigan, Missouri, North Carolina,

North Dakota, and Ohio, respectfully submit this Response to Defendants Rising Eagle

Capital Group LLC (“Rising Eagle”), JSquared Telecom LLC (“JSquared”), John C.

Spiller (“Spiller”) and Jakob Mears (“Mears”) (collectively, “Defendants”) Motion to

Dismiss Counts II and III of the Second Amended Complaint (“Motion to Dismiss”).

                        I.   STATEMENT OF THE ISSUES

       1. Whether the Court should follow the plurality opinion in Barr v. American

Association of Political Consultants, conclude the severance of the unconstitutional

government-debt exception to the Telephone Consumer Protection Act (“TCPA”)

preserves the enforceability of the statute’s ban on robocalls, and deny Defendants’ motion

to dismiss Count III of Plaintiffs’ Second Amended Complaint.

       2. Whether the Court should sever similar unconstitutional language in 47 U.S.C. §

227(b)(1)(B), conclude the severance of the offending addendum preserves the original

TCPA statute’s well settled enforceability, and deny Defendants’ motion to dismiss Count

II of Plaintiffs’ Second Amended Complaint.

                               II.   INTRODUCTION

       On June 9, 2020, Plaintiffs filed their Original Complaint against Defendants,

alleging violations of the TCPA, 47 U.S.C. § 227, its related rules, 47 C.F.R. § 64.1200,

and various state telemarketing laws. On July 6, 2020, a plurality of the Supreme Court

held the government-debt exception in 47 U.S.C. § 227(b)(1)(A)(iii) of the TCPA to be

unconstitutional, and a majority agreed to sever the exception from the statute. Barr v.

American Association of Political Consultants, Inc., 140 S. Ct. 2335 (2020) (“AAPC”). So


                                            1
      Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 4 of 32




as to be consistent with the holding of AAPC, Plaintiffs concede section 227(b)(1)(B)

contains nearly the identical language1, and thus, the government-debt exception is

unconstitutional and should also be severed. Plaintiffs and Defendants disagree on whether

the statute remains enforceable during the period between 2015 and the AAPC decision.

Defendants argue section 227(b)(1)(A)(iii) was unconstitutional from the enactment of the

government-debt exception until the Supreme Court’s severance, and that 227(b)(1)(B)

continues to be unconstitutional from the enactment of the government-debt exception.

         As the Supreme Court recognized in AAPC, “Americans passionately disagree about

many things. But they are largely united in their disdain for robocalls.” Id. at 2343.

Americans rely on the TCPA and its state counterparts to address that evil. In 2019 alone,

the federal government received 3.7 million complaints concerning robocalls. Id. In

January 2020 alone, Americans received more than 4.7 billion robocalls. YouMail

Robocall Index, January 2020 Nationwide Robocall Data (last visited Feb. 19, 2020),

available at https://robocallindex.com/2020/january. Declaring that the TCPA was invalid

during that time will remove a critical enforcement tool to fight some of the most despised

harassment in the country. Violators of the TCPA, on the other hand, have no equitable

stake in non-enforcement.




1
  47 U.S.C. § 227(b)(1)(A)(iii) states: “to any telephone number assigned to a paging service, cellular telephone
service, specialized mobile radio service, or other radio common carrier service, or any service for which the called
party is charged for the call, unless such call is made solely to collect a debt owed to or guaranteed by the United
States.” (emphasis added). 47 U.S.C. § 227(b)(1)(B) states: “to initiate any telephone call to any residential telephone
line using an artificial or prerecorded voice to deliver a message without the prior express consent of the called party,
unless the call is initiated for emergency purposes, is made solely pursuant to the collection of a debt owed to or
guaranteed by the United States, or is exempted by rule or order by the Commission under paragraph (2)(B);”
(emphasis added).


                                                           2
      Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 5 of 32




        Plaintiffs do not dispute that millions, if not billions, of Defendants’ calls at issue in

this case were made at times during which the TCPA’s robocall ban contained the

constitutionally flawed government-debt exception in section 227(b)(1)(A)(iii) as well as

section 227(b)(1)(B). Plaintiffs maintain that the severance of the offending exception in

both subsections does not render the remaining provisions of the TCPA unenforceable.

        Based on the dissenting opinion of two Justices, Defendants argue the severing of

the government-debt exception from the statute renders the entire automated-calling

provision of the TCPA unenforceable. Defendants’ mischaracterization of AAPC sidesteps

the severability analysis employed by the Court. In AAPC, the Supreme Court applied long-

standing severability principles to conclude that “the entire 1991 robocall restriction should

not be invalidated, but rather that the 2015 government debt-exception must be invalidated

and severed from the remainder of the statute.” Id. at 2343. Seven Justices concurred in the

severability conclusion, in which the plurality made clear that the “decision today does not

negate the liability of parties who made robocalls covered by the robocall restriction.” Id.

at 2355 n.12. The preservation of the remainder of the statute as enforceable is consistent

with well-established severability law and has been followed by the majority of courts

considering this question.2 Defendants urge the Court to disregard this conclusion, and


2
 See, e.g., Less v. Quest Diagnostics Inc., No. 3:20-CV-2546, 2021 U.S Dist. LEXIS 14320, at * 2-3 (N.D. Oh., W.D.
Jan. 26, 2021); Stoutt v. Travis Credit Union, No. 2:20-cv-01280-WBS-AC, 2021 U.S. Dist. LEXIS 6019, at *9 (E.D.
Cal. Jan. 12, 2021); Rieker, v. National Car Cure, LLC, No. 3:20-CV-5901, 2021 U.S. Dist. LEXIS 9133, at * 2 (N.D.
Fla. Jan. 5, 2021); Trujillo, v. Free Energy Savings Co., LLC, No. 5:19-CV-02072, 2020 U.S. Dist. LEXIS 239730
(C.D. Cal. Dec. 21, 2020); Shen v. Tricolor California Auto Grp., LLC, No. CV 20-7419 PA (AGRx), 2020 WL
7705888, at *4 (C.D. Cal. Dec. 17, 2020); Abramson v. Fed. Ins. Co., No. 8:19-CV-2523-T-60AAS, 2020 WL
7318953, at *2 (M.D. Fla. Dec. 11, 2020); Buchanan v. Sullivan, No. 8:20-CV-301, 2020 WL 6381563, at *3 (D. Neb.
Oct. 30, 2020); Schmidt v. AmerAssist A/R Sols. Inc., No. CV-20-00230, 2020 WL 6135181, at * 4 n.2 (D. Ariz. Oct.
19, 2020); Canady v. Bridgecrest Acceptance Corp., No. CV-19-04738-PHX-DWL, 2020 WL 5249263, at *1 (D.
Ariz. Sept. 3, 2020); Lacy v. Comcast Cable Commc’ns, LLC, No. 3:19-CV-05007, 2020 WL 4698646, at *1 (W.D.


                                                        3
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 6 of 32




instead, adopt the reasoning of three district courts that have misconstrued the severance

rationale applied in AAPC.

        The question here is not whether the government-debt exception is unconstitutional;

it is. In contrast, Defendants’ illegal calls were wholly unrelated to the unconstitutional

government-debt exception. Yet, Defendants argue the mere existence of constitutional

flaws in provisions of the TCPA robocall ban inapplicable to the facts of this case should

render the TCPA unenforceable under section 227(b)(1)(iii) for a five-year period of time

and under section 227(b)(1)(B) for some unknown or continuing timeframe. Defendants’

arguments misconstrue the very basic foundation of severability in an effort to escape

liability. Here, the argument is that Defendants should remain liable for millions of calls

during the relevant time period.

        As Justice Kavanaugh stated, “[c]onstitutional litigation is not a game of gotcha

against Congress, where litigants can ride a discrete constitutional flaw in a statute to take

down the whole, otherwise constitutional statute.” AAPC, 140 S. Ct. at 2351. This is

precisely what Defendants seek to accomplish with their motion. For the reasons set forth

below, Plaintiffs respectfully request that this Court deny Defendants’ Motion to Dismiss.

              III.     PROCEDURAL AND FACTUAL BACKGROUND

        On June 9, 2020, Plaintiffs (excluding North Dakota) filed their Original Complaint

against Defendants, alleging violations of the TCPA, its related rules, and various state



Wash. Aug. 13, 2020); Komaiko v. Baker Techs., Inc., No. 19-CV-03795, 2020 WL 5104041, at *2 (N.D. Cal. Aug.
11, 2020); Rogers v. Interstate Nat'l Dealer Servs. Inc., No. 1:20 CV 00554, 2020 WL 4582689, at *1–5 (N.D. Ohio
Aug. 10, 2020); Burton v. Fundmerica, Inc., No. 8:19-CV-119, 2020 WL 4504303, at *1 n.2 (D. Neb. Aug. 5, 2020);
Schick v. Caliber Home Loans, Inc., No. 20-CV-00617-VC, 2020 WL 4013224, at *1 (N.D. Cal. July 16, 2020);
Shields v. Dick, No. 3:20-CV-00018, 2020 WL 5522991, at *1 (S.D. Tex. July 9, 2020).


                                                       4
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 7 of 32




telemarketing laws. On August 28, 2020, Plaintiffs filed their First Amended Complaint

against Defendants, adding the State of North Dakota as a plaintiff. On October 30, 2020,

Plaintiffs filed their Second Amended Complaint against Defendants adding Defendants

Rising Eagle Capital Group – Cayman (“Rising Cayman”), Health Advisors of America,

Inc. (“Health Advisors”), Michael Theron Smith, Jr. (“Smith”), and Scott Shapiro

(“Shapiro”). In the Second Amended Complaint, Plaintiffs added a claim that Defendants

violated the Telemarketing Sales Rule (“TSR”).

       In Count II, Plaintiffs alleged Defendants violated 47 U.S.C. § 227(b)(l)(B) for calls

occurring from June 2018 to the present. See Second Am. Compl. ¶ 170. In Count III,

Plaintiffs alleged Defendants violated 47 U.S.C. § 227(b)(l)(A)(iii) for calls made June

2018 to the present. See Second Am. Compl. ¶ 172.

       In their answers, Defendants denied violating the TCPA, TSR, and various state

laws. See, e.g., Mears’ Answer to Second Am. Compl. ¶ 73; Rising Eagle’s Answer to

Second Am. Compl. ¶ 73; Spiller’s Answer to Second Am. Compl. ¶ 73; JSquared’s

Answer to Second Am. Compl. ¶ 73.

       After a 12(b)(1) Conference with the Court, Defendants filed their Motion to

Dismiss on January 7, 2021. Defendants moved to dismiss Count II in its entirety and Count

III for alleged calls prior to the AAPC decision.

             IV.    STANDARD OF REVIEW UNDER RULE 12(b)(1)

       Motions filed under Rule 12(b)(1) of the Federal Rules of Civil Procedure allow a

party to challenge the subject matter jurisdiction of the district court to hear a case. Fed. R.

Civ. P. 12(b)(1). The party asserting jurisdiction bears the burden of proof and must


                                               5
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 8 of 32




establish, by a preponderance of the evidence, that the court has jurisdiction based on: “(1)

the complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the

record; or (3) the complaint supplemented by undisputed facts plus the court's resolution

of disputed facts.” Ballew v. Cont'l Airlines, Inc., 668 F.3d 777, 781 (5th Cir. 2012)

(quoting Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)).

       A court properly dismisses a case for lack of subject-matter jurisdiction “when the

court lacks the statutory or constitutional power to adjudicate the case.” Home Builders

Ass'n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak

v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)); see Fed. R. Civ.

P. 12(b)(1). “It is true that once a statute has been declared unconstitutional, the federal

courts thereafter have no jurisdiction over alleged violations (since there is no valid “law

of the United States” to enforce).” United States v. Baucum, 80 F.3d 539, 540–41 (D.C.

Cir. 1996). However, the purpose of severing a clause of a statute is to draw a line between

what is and is not constitutional, so that courts “salvage rather than destroy the rest of the

law passed by Congress and signed by the President.” AAPC, 140 S. Ct. at 2350.

       When a party challenges a court’s subject matter jurisdiction under Rule 12(b)(1),

it can make either a “facial attack” or a “factual attack.” See Paterson v. Weinberger, 644

F.2d 521, 523 (5th Cir. 1981). “A ‘facial attack’ on the complaint requires the court merely

to look and see if plaintiff has sufficiently alleged a basis of subject matter jurisdiction, and

the allegations in his complaint are taken as true for the purposes of the motion.”

Menchacha v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). A “factual attack”

challenges the existence of subject matter jurisdiction in fact, and matters outside the


                                               6
      Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 9 of 32




pleadings, such as testimony and affidavits, are considered. Id. Here, the parties have not

conducted any formal discovery,3 and accordingly, the “facial attack” standard applies. See

id.

        Defendants place significant emphasis on the purported absence of Article III

standing with respect to Plaintiffs’ TCPA claims. However, Plaintiffs have properly alleged

that the citizens of Plaintiff states have suffered injury in-fact, that is fairly traceable to the

challenged conduct of Defendants, and which is likely to be redressed by a favorable

judicial opinion. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). As set forth

below, Defendants’ argument rests on the mistaken premise that the anti-robocall

provisions of the TCPA were wholly unconstitutional during the relevant time periods.

        Where an unconstitutional amendment to an otherwise valid statute can be severed,

the constitutionality of the pre-amendment statute endures. See, e.g., United States v.

Miselis, 972 F.3d 518, 547 (4th Cir. 2020) (upholding the defendants’ violations of under

the statute’s surviving provisions). Contrary to Defendants’ assertions, Plaintiffs meet the

standing requirements articulated by the Supreme Court in challenging Defendants’

violations of the TCPA.

                                         V.      ARGUMENT

        As discussed below, Defendants fail to establish any basis for the Court to dismiss

this action for lack of subject matter jurisdiction. Defendants’ contention that sections

227(b)(1)(A)(iii) and 227(b)(1)(B) were inapplicable to the alleged calls they made during



3
 The deadline for completion of discovery in this case is 12 November 2021. See Docket Control Order, ECF No. 55,
¶ 5.


                                                       7
        Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 10 of 32




the relevant time periods relies on an incorrect reading of AAPC and the mistaken notion

that the 2015 amendment rendered the entire statute unenforceable. Thus, Defendants’

motion should be denied.

A.         In AAPC, the Supreme Court invalidated the government-debt exception,
           leaving the rest of the robocalling prohibition intact.

           The subject of the Supreme Court’s First Amendment analysis in AAPC was the

government-debt exception in section 227(b)(1)(A)(iii). AAPC, 140 S. Ct. at 2343.4 While

the Court found that the government-debt exception was an unconstitutional content-based

amendment to the TCPA, it did not invalidate section 227(b)(1)(A)(iii)’s entire prohibition

on robocalls to cell phones, nor section 227(b)(1)(B)’s prohibition on robocalls to

landlines. See id. at 2343-44. Although there is no majority opinion of the Court, six

Justices concluded that Congress, in passing the government-debt exception,

“impermissibly favored debt-collection speech over political and other speech, in violation

of the First Amendment.” Id. at 2343. Seven Justices, applying severability principles,

concluded that “the entire 1991 robocall restriction should not be invalidated, but rather

that the 2015 government-debt exception must be invalidated and severed from the

remainder of the statute.” Id. The Court reasoned that the “justification for the government-

debt exception is collecting government debt” and that, while the content-based exception

represents a “worthy goal,” it did not pass strict scrutiny. Id. at 2347 (emphasis added).

           Rejecting the same argument advanced by Defendants here, the Court “disagreed

with plaintiffs’ . . . argument for holding the entire 1991 robocall restriction


4
    As noted above, Plaintiffs’ claims here do not involve calls associated with collecting government debts.


                                                            8
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 11 of 32




unconstitutional” and held only “that the 2015 government-debt exception created an

unconstitutional exception to the 1991 robocall restriction.” Id. at 2349 (emphasis added).

The Court did not address the constitutionality of 227(b)(1)(B)’s government-debt

exception; however, Plaintiffs do not dispute that the exception, like section

227(b)(1)(A)(iii), would likely be rendered unconstitutional under the same rationale.

       Under Marks, “[w]hen a fragmented Court decides a case . . ., ‘the holding of the

Court may be viewed as that position taken by those Members who concurred in the

judgments on the narrowest grounds ….’” Marks v. United States, 430 U.S. 188, 193

(1977) (ellipsis in original) (citations omitted). “The Marks principle, however, is only

workable where there is some “common denominator upon which all of the justices of the

majority can agree.” United States v. Duron-Caldera, 737 F.3d 988, 994 n.4 (5th Cir. 2013)

(quoting United States v. Eckford, 910 F.2d 216, 219 n.8 (5th Cir. 1990) and citing United

States v. Johnson, 467 F.3d 56, 63–64 (1st Cir. 2006) (“Marks is only workable—one

opinion can be meaningfully regarded as ‘narrower’ than another—only when one opinion

is a logical subset of other, broader opinions.”)). In AAPC, Justice Kavanaugh’s three-

Justice plurality opinion, holding that only the government-debt exception is

unconstitutional, is controlling because it rests on narrower grounds. AAPC, 140 S. Ct. at

2343. A seven-Justice majority further concluded that it could sever the unconstitutional

exception from the prohibition and “that the entire 1991 robocall restriction should not be

invalidated.” Id. In a separate opinion, Justices Gorsuch and Thomas, concurring in the

judgment in part and dissenting in part, reasoned the entire robocall ban, not just the

government-debt exception, failed strict scrutiny and concluded that “the challenged


                                            9
       Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 12 of 32




robocall ban unconstitutionally infringed on [plaintiffs’] speech.” See id. at 2364-65. Here,

severance of the unconstitutional government-debt exception is the common denominator

upon which the justices of the majority can agree. Justice Kavanaugh’s opinion is the

narrower, logical subset of the broader opinions; thus, it is the holding of the Court.

B.         The TCPA’s ban on robocalls remains intact.

           The Court concluded that it could sever the unconstitutional government-debt

exception from the robocall prohibition and “that the entire 1991 robocall restriction should

not be invalidated.” AAPC, 140 S. Ct. at 2343. In conducting its analysis, the Court noted

the “strong presumption of severability” as the “normal rule.” Id. at 2350 (quoting Free

Ent. Fund v. Public Co. Accounting Oversight Bd., 561 U.S 477, 508 (2010)). In addition,

the Communications Act5 has “an express severability clause,” and the plurality concluded

that “absent extraordinary circumstances, the Court should adhere to the text of the

severability or nonseverability clause.” AAPC, 140 S. Ct. at 2352. The Court cited long-

standing precedent on severability in which “[t]he Court has severed the ‘exception

introduced by amendment,’ so that ‘the original law stands without the amendatory

exception.’” Id. at 2353 (quoting Truax v. Corrigan, 257 U.S. 312, 342 (1921)). Phrased

differently, “the Court has treated the original, pre-amendment statute as the ‘valid

expression of the legislative intent.’” Id. (quoting Frost v. Corp. Comm’n of Oklahoma,

278 U.S. 515, 526–527 (1929)).




5
    47 U.S.C. § 608.


                                             10
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 13 of 32




      The purpose of severance is to “salvage rather than destroy the rest of the law passed

by Congress and signed by the President.” Id. at 2350. As recognized by Justice

Kavanaugh,

         If courts had broad license to invalidate more than just the offending
         provision, a reviewing court would have to consider what other
         provisions to invalidate: the whole section, the chapter, the statute, the
         public law, or something else altogether. Courts would be largely at sea
         in making that determination, and usually could not do it in a principled
         way. Here, for example, would a court invalidate all or part of the
         Bipartisan Budget Act of 2015 rather than all or part of the 1991 TCPA?
         After all, that 2015 Bipartisan Budget Act, not the 1991 TCPA, added
         the constitutionally problematic government-debt exception. That is the
         kind of free-wheeling policy question that the Court’s presumption of
         severability avoids.

AAPC, 140 S. Ct. at 2351 n.7. Thus, if severed and invalidated, “an unconstitutional

statutory amendment ‘is a nullity’ and ‘void’ when enacted, and for that reason has no

effect on the original statute.” Id. at 2353 (quoting Frost, 278 U.S. at 526) (emphasis

added)). Severing an unconstitutional portion from an otherwise valid statute “allows

courts to avoid judicial policymaking or de facto judicial legislation in determining just

how much of the remainder of a statute should be invalidated.” Id. at 2351.

      As discussed in further detail below, the statute continues to be enforceable, even

after the offending amendments have been severed. As such, Defendants’ argument that

the unconstitutionality of the government-debt exception renders the entire TCPA

unenforceable for the past five years is at odds with the long-standing principles of

severability articulated and espoused by a majority of the Justices in AAPC. Until the

Court’s decision in AAPC, both federal and state governments enforced the TCPA against

all violators, except those with an express exemption, like government-debt collectors.


                                            11
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 14 of 32




Halting these enforcement actions would be doctrinally far-reaching because it would

disable the enforcement of a federal statute and prevent the continued prosecution of

constitutionally permissible enforcement actions.

       Further, the plurality of the Court explained that, owing to the doctrine of fair notice,

“no one should be penalized or held liable for making robocalls to collect government debt

after the effective date of the 2015 government-debt exception and before the entry of final

judgment by the District Court on remand in this case,” but specifically stated that “our

decision today does not negate the liability of parties who made robocalls covered by the

robocall restriction.” AAPC, 140 S. Ct. at 2355 n.12.

       The concurring opinions acquiesced to the same position. Justice Sotomayor

concurred in the judgment, explaining that she agreed with the plurality “that the offending

provision is severable.” Id. at 2357. Justices Breyer, Ginsburg, and Kagan also concurred

on the severability issue, explaining that they “agree[d] with Justice Kavanaugh's

conclusion that the provision is severable.” Id. at 2363. Neither the Sotomayor nor the

Breyer opinion found any fault with Justice Kavanaugh’s conclusion that parties who

violated the robocall restriction between 2015 and 2020 remain liable.

C.     The preservation of a statute’s enforceability to past violations has been upheld
       repeatedly by the Supreme Court.

       Defendants argue that the “relevant question” in this case is “whether the statute at

issue was constitutional when the alleged violation occurred.” Defs.’ Br. p 10. In answering

that question, Defendants sidestep well-established holdings of the Supreme Court,

including several cited by Justice Kavanaugh in AAPC, regarding severance principles and



                                              12
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 15 of 32




constitutionality. Instead, Defendants point to two Supreme Court cases analyzing

punishment for criminal convictions, which are inapposite here. See Sessions v. Morales-

Santana, 137 S. Ct. 1678, 1699 n.24 (2017); Montgomery v. Louisiana, 136 S. Ct. 718, 731

(2016). In his plurality opinion, Justice Kavanaugh specifically distinguished the rationale

articulated by the Supreme Court in Morales-Santana, finding it inapplicable to the

“narrow exception to the broad robocall restriction” involving the TCPA. AAPC, 140 S.

Ct. at 2354. Moreover, in Harper, the Court directly addressed the distinction between civil

and criminal matters with respect to severance and retroactive application stating that while

the Court was “mindful of the ‘basic norms of constitutional adjudication’ that animated

our view of retroactivity in the criminal context, we now prohibit the erection of selective

temporal barriers to the application of federal law in non-criminal cases.” Harper v. Va.

Dep’t of Taxation, 509 U.S. 86, 97 (1993).

       Contrary to Defendants’ interpretation of AAPC, severance removes the offending

addition and treats the statute as if the unconstitutional provision had never been added. It

does not render the surviving portions of the statute unenforceable during the period in

which the offending language existed. See id. (“When [the Supreme Court] applies a rule

of federal law to the parties before it, that rule is the controlling interpretation of federal

law and must be given full retroactive effect in all cases still open on direct review and as

to all events, regardless of whether such events predate or postdate [the Court’s]

announcement of the rule.”). The Supreme Court has “prohibit[ed] the erection of selective

temporal barriers to the application of federal law” because “the substantive law” should

not “‘shift and spring’ according to ‘the particular equities of [individual parties’] claims’


                                              13
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 16 of 32




of actual reliance on an old rule and of harm from a retroactive application of the new rule.”

Id. (alterations in original) (citing James B. Beam Distilling Co. v. Georgia, 501 U.S. 529,

543 (1991)). The Harper rule is grounded in the idea that courts have no “constitutional

authority . . . to disregard current law or to treat similarly situated litigants differently.” Id.

(citation omitted). Moreover, the Court’s severability holding in AAPC was a remedy for a

constitutional violation. In Harper, the Supreme Court stated “both the common law and

our own decisions have recognized a general rule of retrospective effect for the

constitutional decisions of this Court.” Harper, 509 U.S. at 94 (internal quotation marks

and brackets omitted).

       Beyond Harper, the retroactive nature of severability is well-settled by Supreme

Court precedent, and has been for more than a century. In 1914, in Eberle, the Supreme

Court held that a constitutional statute’s validity “could not be impaired by the subsequent

adoption of what were in form amendments, but, in legal effect, were mere nullities.”

Eberle v. Michigan, 232 U.S. 700, 704-05 (1914). In Eberle, officers of a brewing company

charged with making beer in violation of an 1889 prohibition on manufacturing alcohol

argued that the prohibition was void because subsequent amendments created an exception

for making wine and cider, and thus, the exception denied brewers equal protection under

the law. Id. The Court agreed that the amendments violated the Equal Protection clause,

but held that they were severable from the underlying 1889 prohibition on manufacturing

alcohol, and therefore, the amendments were “mere nullities” that did not invalidate the

1889 prohibition. Id. The Court sustained the brewers’ convictions. Id. at 707. Here,




                                                14
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 17 of 32




Defendants argue that they should not be held liable because of a severed unconstitutional

exception. Following Eberle, this Court should dismiss that argument.

       Likewise, in Frost, the Court held that an amendment exempting certain

corporations from making a showing of “public necessity” in order to obtain a cotton gin

license constituted an unconstitutional denial of equal protection. Frost, 278 U.S. at 524-

25. The Court held the amendment was severable from the original 1915 law requiring a

showing of “public necessity.” Id. The Court held that because the amendment was

unconstitutional, it was “a nullity” and “powerless to work any change in the existing

statute,” which “must stand as the only valid expression of legislative intent.” Id. at 526.

The Court reasoned that “[a]n act which violates the Constitution has no power and can, of

course, neither build up nor tear down. It can neither create new rights nor destroy existing

ones. It is an empty legislative declaration without force or vitality.” Id. at 527. Just as in

Frost, the 2015 unconstitutional amendment carving out government-debt calls cannot—

even temporarily—invalidate the 1991 TCPA prohibition on robocalls.

       As noted above, in support of their position, Defendants incorrectly rely on

precedent involving the retroactive application of an unconstitutional statute in the criminal

context, which is inapplicable to the case at bar. See Montgomery, 136 S. Ct. at 724;

Grayned v. City of Rockford, 408 U.S. 104, 107 n.2 (1972); Baucum, 80 F.3d at 540-41. In

Montgomery, unlike the instant case, the Supreme Court held that the prohibition on

sentencing juveniles to life without parole was “a new substantive rule that, under the

Constitution, is retroactive in cases on state collateral review.” Montgomery, 136 S. Ct. at

724. But Montgomery was not a case like AAPC, in which a later amendment to an


                                              15
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 18 of 32




otherwise enforceable statute was declared unconstitutional and the court then had to

decide whether the remainder could independently remain valid. Rather, Montgomery held

that because an entire course of conduct—sentencing juveniles to life without parole—was

unconstitutional, such sentences could be reviewed retroactively. Grayned and Baucum are

similarly inapposite, here. In Grayned, the Supreme Court did not consider whether it

would be appropriate to sever the offending portion of the original statute nor the resulting

implications if it had done so. Grayned, 408 U.S. at 107. And in Baucum, the D.C. Circuit

Court of Appeals analyzed whether an unconstitutional claim against a criminal statute can

be brought as a jurisdictional claim, thus making it nonwaivable. Baucum¸80 F.3d at 542

The court rejected this argument. Id.

       Defendants also cite to a string of cases that state that courts have no jurisdiction

over an unconstitutional law; however, what Defendants fail to recognize is that because

the narrow unconstitutional exception at issue here can be severed from the remainder of

the statute, the remaining portions of the TCPA—including the pre-amendment ban on

robocalls—endure. As such, Defendants’ analysis relies upon the faulty premise that the

TCPA itself is unconstitutional. Defendants’ conclusion is wrong, and their argument

should be rejected by this Court.

D.     A majority of courts have held that the severance of the government-debt
       exception preserves liability for TCPA robocalls placed after the 2015
       amendment.

       The Ninth Circuit and numerous district courts have held that the government-debt

exception should be severed and that such severance does not affect liability for robocall

violations made after the 2015 amendment. See, e.g., Duguid v. Facebook, Inc., 926 F.3d


                                             16
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 19 of 32




1146, 1153 (9th Cir. 2019), cert. granted in part, 207 L. Ed. 2d 1118, No. 19-511, 2020

WL 3865252 (July 9, 2020); Smith v. Truman Rd. Dev., LLC, 414 F. Supp. 3d 1205, 1231

(W.D. Mo. 2019); Sliwa v. Bright House Networks, LLC, 2018 U.S. Dist. LEXIS 52509

(M.D. Fl. 2018). The weight of authority strongly supports the retroactive application of

the Supreme Court’s severability holding, ensuring that parties may still be held liable for

robocall violations pre-severance.

        In Duguid, the defendant, Facebook, argued that the statute violated the First

Amendment, as an affirmative defense. Duguid, 926 F.3d at 1149. The Ninth Circuit

“reject[ed] Facebook’s challenge that the TCPA as a whole is facially unconstitutional,”

“sever[ed] the debt-collection exception as violative of the First Amendment,” and

“reverse[d] the dismissal of Duguid’s amended complaint.” Id. at 1157. The Ninth Circuit

remanded for further proceedings, recognizing that severing the unconstitutional

government-debt exception from the general prohibition meant that plaintiff’s TCPA

claims could proceed.

        Before the AAPC decision, district courts routinely denied motions to dismiss TCPA

robocall claims on the grounds that the government-debt exception created an

unconstitutional content-based speech restriction. These courts reasoned that even if the

government-debt exception was unconstitutional, the exception was severable from the rest

of § 227(b)(1)(A)(iii), and that the plaintiffs’ claims for robocall violations unrelated to the

collection of government debt could, therefore, still proceed.6


6
 See Geraci v. Red Robin Int’l, Inc., No. 19-CV-01826-RM-KLM, 2020 WL 2309559, at *9 (D. Colo. Feb. 28, 2020),
report and recommendation adopted, 2020 WL 1443597 (D. Colo. Mar. 25, 2020); Rosenberg v. LoanDepot.com,
LLC, 435 F. Supp. 3d 308, 321 (D. Mass. 2020); Doohan v. CTB Inv’rs, LLC, 427 F. Supp. 3d 1034, 1060 (W.D. Mo.


                                                     17
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 20 of 32




        Since the AAPC decision, district courts have continued to find that severance of the

unconstitutional government-debt exception means that parties may still be liable under the

TCPA for robocalls made after 2015.7 Recently, in Abramson, the court found the Creasy

argument unpersuasive, stating that “[a]lthough XenCall cites two cases supporting its

arguments, the vast majority of cases this Court has reviewed conclude that parties may

continue to bring claims under the portions of § 227(b) unaltered by AAPC.” Abramson,

2020 WL 7318953, at *2 (citations omitted). In Shen, in denying the defendant’s motion

to dismiss, the court stated, “[t]his Court, like several others to have considered the issue,

declines to adopt an analysis that appears to be at odds with the views of a majority of the

Supreme Court's Justices and the Ninth Circuit.” Shen, 2020 WL 7705888, at *4 (citations

omitted).

        In Trujillo the court rejected a similar argument stating that, “[t]he Frost framework

is applicable here. The 2015 amendment of the statute introduced the constitutionally

offensive government-debt exception; as determined by the Supreme Court, the statute was

sound before Congress introduced the errant exception.” Trujillo, 2020 U.S. Dist. LEXIS

239730, at * 8 (citations omitted). Likewise, in Stoutt, the court rejected a similar argument,


2019); Taylor v. KC VIN, LLC, No. 4:19-CV-00110-NKL, 2019 WL 6499140, at *16 (W.D. Mo. Dec. 3, 2019); Hand
v. Beach Entm’t KC, LCC, 425 F. Supp. 3d 1096, 1122 (W.D. Mo. 2019); Smith v. Truman Rd. Dev., LLC, 414 F.
Supp. 3d 1205, 1231 (W.D. Mo. 2019); Perrong v. Liberty Power Corp., 411 F. Supp. 3d 258, 269 (D. Del. 2019);
Katz v. Liberty Power Corp., No. 18-cv-10506-ADB, 2019 WL 4645524, at *8 (D. Mass. Sept. 24, 2019); Parker v.
Portfolio Recovery Assocs., LLC, No. SACV 18-02103-JVS, 2019 WL 4149436, at *3 (C.D. Cal. July 11, 2019);
Wijesinha v. Bluegreen Vacations Unlimited, Inc., No. 19-20073-CIV, 2019 WL 3409487, at *6 (S.D. Fla. Apr. 3,
2019); Silwa v. Bright House Networks, LLC, No. 2:16-cv-235-FtM-29MRM, 2018 WL 1531913, at *6 (M.D. Fla.
Mar. 29, 2018).
7
  See Less, 2021 U.S Dist. LEXIS 14320, at * 2-3; Rieker, LLC, 2021 U.S. Dist. LEXIS 9133, at * 2; Buchanan, 2020
WL 6381563, at *3; Schmidt, 2020 WL 6135181, at *4 n.2; Canady, 2020 WL 5249263, at *1; Lacy, 2020 WL
4698646, at *1; Komaiko, 2020 WL 5104041, at *2; Rogers, 2020 WL 4582689, at *1–5; Burton, 2020 WL 4504303,
at *1 n.2; Schick, 2020 WL 4013224, at *; Shields, 2020 WL 5522991, at *1.



                                                       18
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 21 of 32




stating “defendant's view of severability has no foundation in law. Because the Supreme

Court has invalidated and severed the government-debt exception from the remainder of §

227(b)(1)(A)(iii), the exception did not affect the remainder of the statute and the statute

remains enforceable, at least against nongovernment debt collectors, as to calls made

between November 2015 and July 6, 2020.” Stoutt, 2021 U.S. Dist. LEXIS 6019, at * 9.

E.     This Court should not adopt the flawed reasoning of three district courts that
       misconstrued AAPC.

       Despite the severability analysis in AAPC, Defendants argue they cannot be held

liable for calls made during the relevant time periods. Defendants urge the Court to adopt

the reasoning and holdings of three district courts that accepted similar arguments. See

generally Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., No. 5:20-CV-38-OC-

30PRL, 2020 WL 7346536 (M.D. Fla. Dec. 11, 2020), Lindenbaum v. Realgy, LLC, No.

1:19-cv-2862, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020), appeal filed, No. 20-4252

(6th Cir. 2020); Creasy v. Charter Commc’ns, Inc., No. 20-1199, 2020 WL 5761117 (E.D.

La. Sept. 28, 2020). These courts misconstrued the Supreme Court’s analysis in AAPC, as

well as long-standing principles of severability.

       The Supreme Court expressly rejected the conclusion of Creasy, Lindenbaum, and

Hussain when it repudiated the argument that the entire robocall ban was unlawful. See

AAPC, 140 S. Ct. at 2348-49 (“we disagree with plaintiffs’ broader initial argument for

holding the entire 1991 robocall restriction unconstitutional”). The Creasy decision and its

progeny take a contradictory position that is antithetical to the constitutional and severance

holdings of the Supreme Court in AAPC. The Creasy argument is that the law was



                                             19
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 22 of 32




unconstitutional and severance only cured it for future violations. Creasy, 2020 WL

5761117, at *6. This reasoning is wrong. See Hulin v. Fibreboard Corp, 178 F.3d 316, 333

(5th Cir. 1999) (The Harper decision affirms adjudicative retroactivity “leaving only an

indistinct possibility of the application of pure prospectivity in an extremely unusual and

unforeseeable case.”). The point of the severability doctrine is to identify the portion of a

statute that is unconstitutional and to “refrain from invalidating more of the statute than is

necessary.” AAPC, 140 S. Ct. at 2350 (quoting Reagan v. Time Inc., 468 U.S. 641, 652-53

(1984)); see also Koog v. United States, 79 F.3d 452, 463 (5th Cir. 1996) (holding that the

“remainder of the interim provision” of the Brady Handgun Violence Protection Act “is

severable from the invalidated duties and therefore survives this constitutional attack”).

       The courts in Hussain and Lindenbaum take the argument one step further and

conclude the court has no subject matter jurisdiction over the entire statute because it was

unconstitutional at the time. See Hussain, 2020 WL 7346536, at * 3, Lindenbaum, 2020

WL 6361915, at *7.

       In Lindenbaum, the court circumvented Harper and, instead, relied on a concurring

opinion denying rehearing en banc in Arthrex. Lindenbaum, 2020 WL 6361915, at *5-6

(citing Arthrex, Inc. v. Smith & Nephew, Inc., 953 F.3d 760, 766-67 (Fed. Cir. 2020)

(O’Malley, J., concurring in the denial of rehearing en banc) (“While the principle of

retroactive application requires that we afford the same remedy afforded the party before

the court to all others still in the appellate pipeline, judicial severance is not a ‘remedy;’ it

is a forward-looking judicial fix.”)). Courts, however, cannot “fix” statutes. Rather, “a

legislative act contrary to the Constitution is not law.” Marbury v. Madison, 5 U.S. (1


                                               20
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 23 of 32




Cranch) 137, 177 (1803). Moreover, neither the Plaintiffs’ remedies nor the Defendants’

obligations are affected by the severance of the government-debt exception. Simply put,

Defendants were not making government-debt related calls and, thus, their calls were

always in violation of the TCPA, regardless of if they were pre or post AAPC.

       Further in Lindenbaum, the court distinguished Eberle from the case at hand,

concluding the plurality opinion in AAPC only cited Eberle “to support the concept that

severance of the government-debt exception does not affect the validity of the remainder

of the statute” and not if the severance applied retroactively. Lindenbaum, 2020 WL

6361915, at *7. However, when a court severs an unconstitutional part of a statute, it is

interpreting the remainder of the statute to have always operated unencumbered. A statute’s

validity cannot “be impaired by the subsequent adoption of what were in form

amendments, but, in legal effect, were mere nullities.” Eberle, 232 U.S at 704-05. The

Lindenbaum court wrongly concluded that the plurality in AAPC “could not have intended”

the severing the exception to mean the TCPA could be enforced retroactively. Id. However,

the plurality in AAPC expressly stated, “our decision today does not negate liability of

parties who made robocalls covered by the robocall restriction.” AAPC, 140 S. Ct. at 2355

n.12. The Lindenbaum court’s application of Eberle is unpersuasive.

       Overall, the approach adopted by the Creasy, Lindenbaum, and Hussain courts

“disrespect[s] the democratic process, through which the people’s representatives have

made crystal clear that robocalls must be restricted.” AAPC, 140 S. Ct. at 2356.

“[S]everability is a doctrine borne out of constitutional-avoidance principles, respect for

the separation of powers, and judicial circumspection when confronting legislation duly


                                            21
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 24 of 32




enacted by the co-equal branches of government. Parties cannot, by litigation tactics or

oversight, compel the courts to strike down more of a law than the Constitution or statutory

construction principles demand.” Ass’n of Am. Railroads v. United States Dep’t of Transp.,

896 F.3d 539, 550 (D.C. Cir. 2018), cert. denied sub nom., 139 S. Ct. 2665 (2019).

         The district courts in Creasy, Lindenbaum, and Hussain acknowledged the Supreme

Court’s direction in footnote twelve that its decision “does not negate the liability of parties

who made robocalls covered by the robocall restriction,” AAPC, 140 S. Ct. at 2355 n.12,

but characterized it as dicta based on the mistaken impression that only three Justices joined

in it. See Lindenbaum, 2020 WL 6361915, at *5 (“footnote 12 is contained in a plurality

opinion endorsed by only three Justices” and “constitutes non-binding obitur dictum”). As

discussed above, seven Justices joined the severance holding: Chief Justice Roberts and

Justice Alito, who joined in Justice Kavanaugh’s plurality opinion; Justice Sotomayor, who

disagreed with the application of strict scrutiny but agreed that the government-debt

exception was severable, AAPC, 140 S. Ct. at 2357; and Justice Breyer, joined by Justices

Ginsburg and Kagan, who would have held the government-debt exception was

constitutional but “concur[red] in the judgment with respect to severability,” Id. at 2363.

Footnote twelve defines the scope of the severability judgment, clarifying what the

Supreme Court’s decision as to severability “means.” See id. at 2355 n.12.8

         Even if footnote twelve is dicta, it is the dicta of the Supreme Court, which is

extremely persuasive. See United States v. Becton, 632 F.2d 1294, 1296 n.3 (5th Cir.1980)


8
  The fact that a statement is made in a footnote does not mean that it is dicta. See, e.g., Fla. Dep’t of Labor & Emp’t
Sec. v. United States Dep’t of Labor, 893 F.2d 1319, 1323 n.7 (11th Cir. 1990) (“it is not possible to characterize this
footnote in [the Supreme Court’s opinion] as obiter dictum”).


                                                          22
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 25 of 32




(“[W]e are not bound by dicta, even of our own court [,] [d]icta of the Supreme Court are,

of course, another matter.”) (citations omitted). “[W]e give serious consideration to this

recent and detailed discussion of the law by a majority of the Supreme Court.” Gearlds v.

Entergy Servs., Inc., 709 F.3d 448, 452 (5th Cir. 2013).

       Moreover, the Supreme Court’s grant of certiorari in Duguid confirms its intent that

parties are liable for violating the robocall prohibition pre-AAPC. Facebook sought review

of the Ninth Circuit’s severance of the government-debt exception. See Petition for Writ of

Certiorari, Facebook, Inc. v. Duguid, 2019 WL 5390116, at *1-2, 16-22 (Oct. 17, 2019).

The Supreme Court denied certiorari as to that issue, while granting certiorari as to a

second, unrelated issue. See Facebook, Inc. v. Duguid, No. 19-511, 2020 WL 3865252, at

*1 (U.S. July 9, 2020). Thus, these decisions are in direct conflict with the Ninth Circuit’s

decision to sever the government-debt exception. Duguid, 926 F.3d at 1156. The Supreme

Court had an opportunity to reverse the Ninth Circuit and chose not to do so. Duguid, 2020

WL 3865252, at *1.

       Finally, Defendants, themselves, tacitly disagree with the Creasy¸ Lindenbaum, and

Hussain holdings as they do not argue the Court lacks standing to adjudicate Count I,

violations of 47 U.S.C. § 227(c); Count IV, violations of 47 U.S.C. § 227(d)(3)(A); or

Count V, violations of 47 U.S.C. § 227(e)(1). Effectively, their argument is that portions

of the AAPC decision have retroactive severance and other portions do not.

       In sum, under Supreme Court precedent, the government-debt exception was void

from the minute it was enacted. It had no effect on the rest of the TCPA. Creasy and its

progeny therefore erred in holding that the law cannot be enforced against defendants here.


                                             23
     Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 26 of 32




This Court should reject Defendant’s arguments and hold that the Harper rule applies to

AAPC’s severance holding. Therefore, the Court also should deny Defendant’s motion to

dismiss Count III of the Second Amended Complaint.

F.     Plaintiffs do not dispute that the government-debt exception in 47 U.S.C. §
       227(b)(1)(B) is unconstitutional under the rationale in AAPC, and the correct
       remedy is to sever the offending language and preserve liability for the alleged
       violations.

       In AAPC, the Supreme Court did not address the constitutionality of section

227(b)(1)(B), stating “[t]he issue before us concerns only robocalls to cell phones.” AAPC,

140 S. Ct. at 2347. Following the reasoning of AAPC, Plaintiffs do not dispute that the

government-debt exception in section           227(b)(1)(B) would     also be rendered

unconstitutional. However, Defendants continue to argue the constitutional flaw renders

the TCPA inapplicable to their alleged calls for some unknown or continuing timeframe.

The remedy, as in AAPC and argued above, should be for the Court to sever the offending

language and apply the severance retroactively. See Katz, 2019 WL 4645524, at *8. See

generally Geraci, 2020 WL 2309559, at *9; Rosenberg, 435 F. Supp. 3d at 321; Doohan,

427 F. Supp. 3d at 1060; Taylor, 2019 WL 6499140, at *16; Hand, 425 F. Supp. 3d at

1122; Smith, 414 F. Supp. 3d at 1231; Perrong, 411 F. Supp. 3d at 269;; Parker, 2019 WL

4149436, at *3; Wijesinha, 2019 WL 3409487, at *6; Silwa, 2018 WL 1531913, at *6.

Thus, Defendants can be held liable for their alleged calls.

       In Katz, the defendant argued both sections 227(b)(1)(A)(iii) and 227(b)(1)(B) were

unconstitutional, similar to the case at hand. Katz, 2019 WL 4645524, at *6. The court

followed the Ninth Circuit’s Duguid reasoning and severed the government-exception from



                                             24
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 27 of 32




both provisions of the statute. Id. at *8. The court went on to state, “[t]herefore, the claims

in this case are unaffected by the debt-collection exception’s unconstitutionality.” Id.

       For example, in Miselis, the defendants challenged their convictions under the Anti-

Riot Act on the grounds that statute is facially overbroad under the Free Speech Clause of

the First Amendment. United States v. Miselis, 972 F.3d 518, 525 (4th Cir. 2020). The

Fourth Circuit held that it was unconstitutionally overbroad, but that the “overbroad

portions of the statute are severable from the constitutionally valid remainder.” Id. at 541.

The Fourth Circuit stated the overly broad language is “easily dropped off from the rest of

the clause in which it appears, much like the government-debt exception severed in

[AAPC].” Id. at 542. The court noted that AAPC and other cases “illustrate just how

‘surgical’ we ought to be in severing unconstitutional language from an otherwise

inoffensive statute.” Id. The Fourth Circuit rejected the argument the defendants’

convictions should be overturned, reasoning that “because the defendants’ substantive

offense conduct falls under the statute’s surviving purposes, their convictions must stand.”

Id. at 546-47. The same is true here. The offending language can be surgically removed

from the statute, and Defendants can and should still be found liable for their actions.

       Accordingly, the Court should hold the government-debt exception to be

retroactively severable from section 227(b)(1)(B), and deny Defendant’s Motion to

Dismiss.

                                 VI.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court deny

Defendants’ Motion to Dismiss.


                                              25
   Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 28 of 32




Dated January 28, 2021                         Respectfully submitted,

FOR THE STATE OF ARKANSAS:                     FOR THE STATE OF INDIANA:

LESLIE RUTLEDGE                                TODD ROKITA
Attorney General for the State of              Attorney General for the State of Indiana
Arkansas

/s/ David McCoy                                /s/ Douglas S. Swetnam
DAVID MCCOY                                    DOUGLAS S. SWETNAM
Ark. Bar No. 2006100                           Indiana Bar No. 15860-49
David.McCoy@ArkansasAG.gov                     douglas.swetnam@atg.in.gov
SHANNON HALIJAN                                JOSEPH D. YEOMAN
Ark. Bar No. 2005136                           Indiana Bar No. 35668-29
Shannon.Halijan@ArkansasAG.gov                 Joseph.Yeoman@atg.in.gov
PEGGY JOHNSON                                  Deputy Attorneys General
Ark. Bar No. 92-223                            302 West Washington Street
Peggy.Johnson@ArkansasAG.gov                   IGCS – 5th Floor
Assistant Attorneys General                    Indianapolis, IN 46204
Office of the Arkansas Attorney General        (317) 232-6294 (Swetnam)
323 Center Street, Suite 200                   (317) 234-1912 (Yeoman)
Little Rock, AR 72201                          (317) 232-7979 (Fax)
(501) 682-7506 (McCoy)
(501) 683-1509 (Halijan)                       Counsel for Plaintiff
(501) 682-8062 (Johnson)                       STATE OF INDIANA

Counsel for Plaintiff
STATE OF ARKANSAS




                                          26
   Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 29 of 32




FOR THE STATE OF MICHIGAN:                FOR THE STATE OF MISSOURI:

DANA NESSEL                               ERIC SCHMITT
Attorney General for the State of         Attorney General for the State of
Michigan                                  Missouri

/s/ Wisam E. Naoum                        /s/ Michelle L. Hinkl
WISAM E. NAOUM                            MICHELLE L. HINKL
Michigan State Bar No. P83335             Missouri State Bar No. 64494
NaoumW1@michigan.gov                      Michelle.Hinkl@ago.mo.gov
Assistant Attorney General                Assistant Attorney General
Corporate Oversight Division              P.O. Box 861
Michigan Department of Attorney           St. Louis, MO 63188
General                                   Telephone: (314) 340-7961
P.O. Box 30736                            Fax: (314) 340-7981
Lansing, MI 48909
(517) 335-7632                            Counsel for Plaintiff
                                          STATE OFMISSOURI
Counsel for Plaintiff
STATE OF MICHIGAN




                                     27
   Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 30 of 32




FOR THE STATE            OF   NORTH            FOR THE        STATE      OF    NORTH
CAROLINA:                                      DAKOTA:

JOSHUA H. STEIN                                WAYNE STENEHJEM
Attorney General for the State of North        Attorney General for the State of North
Carolina                                       Dakota


/s/ Tracy Nayer                                /s/ Brian M. Card
TRACY NAYER                                    BRIAN M. CARD
North Carolina State Bar No. 36964             North Dakota State Bar No. 07917
tnayer@ncdoj.gov                               bmcard@nd.gov
KRISTINE M. RICKETTS                           Assistant Attorney General
North Carolina State Bar No. 46914             North Dakota Attorney General’s Office
Pennsylvania Bar ID 89042                      Consumer Protection & Antitrust
kricketts@ncdoj.gov                            Division
Assistant Attorneys General                    1050 E. Interstate Ave., Ste. 200
North Carolina Department of Justice           Bismarck, ND 58503
Consumer Protection Division
P.O. Box 629                                   Counsel for Plaintiff
Raleigh, North Carolina 27602                  STATE OF NORTH DAKOTA
Telephone: (919) 716-6000
Facsimile: (919) 716-6050

Counsel for Plaintiff
STATE OF NORTH CAROLINA




                                          28
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 31 of 32




FOR THE STATE OF OHIO:

DAVE YOST
Attorney General for the State of Ohio

/s/ Erin B. Leahy
ERIN B. LEAHY
Ohio Bar No. 69509
W. TRAVIS GARRISON
Ohio Bar No. 76757
Assistant Attorneys General
Ohio Attorney General’s Office
Consumer Protection Section
30 E. Broad Street, 14th Floor
Columbus, Ohio 43215
(614) 752-4730 (Leahy)
(614) 728-1172 (Garrison)
Erin.Leahy@OhioAttorneyGeneral.gov
Travis.Garrison@OhioAttorneyGeneral.
gov

Counsel for Plaintiff
STATE OF OHIO




                                         29
    Case 4:20-cv-02021 Document 87 Filed on 01/28/21 in TXSD Page 32 of 32




                             CERTIFICATE OF SERVICE

       I hereby certify that, on January 28, 2020, I electronically filed the foregoing

PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS COUNTS

II AND III OF PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR LACK

OF SUBJECT MATTER JURISDICTION with the Clerk using the CM/ECF system,

which will automatically send e-mail notification of such filing to all counsel of record.

                                                         /s/ Joseph D. Yeoman
                                                         Joseph D. Yeoman




                                             30
